                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ASHLEY PORTER,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 4:19-cv-2538-PLC
                                                  )
STONECREST AT CLAYTON VIEW,                       )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of pro se plaintiff Ashley Porter for leave to

proceed in forma pauperis in this employment discrimination action. Having reviewed the

motion and the financial information therein, the Court has determined to grant the motion.

Additionally, the Court will direct plaintiff to file an amended complaint.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but is not required to “accept as true any legal conclusion

couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). This means that if the

essence of an allegation is discernible, the district court should construe the plaintiff’s complaint

in a way that permits her claim to be considered within the proper legal framework. Solomon v.

Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints are required to

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623

F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004)

(stating that federal courts are not required to “assume facts that are not alleged, just because an

additional factual allegation would have formed a stronger complaint”). In addition, affording a

pro se complaint the benefit of a liberal construction does not mean that procedural rules in

ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff initiated this lawsuit on September 10, 2019 by filing an employment

discrimination complaint against defendant Stonecrest at Clayton View. The complaint is on a

Court-provided form, as required. Plaintiff placed check marks indicating she brings this lawsuit

pursuant to Title VII of the Civil Rights Act of 1964 and the Rehabilitation Act of 1973. She

placed a check mark indicating she believes she was discriminated against because of her race,

but did not place a check mark indicating she believes she was discriminated against on the basis



                                                 2
of a disability. Plaintiff avers that the discrimination occurred the morning of November 29,

2018. However, she left blank the space provided for her to state the facts of her claim and

describe the conduct she believed was discriminatory. She also left blank the space provided for

her to describe the relief she seeks from this Court.

        Plaintiff attached a copy of the administrative charge she filed with the Missouri

Commission on Human Rights (MCHR). Therein, plaintiff described incidents that occurred in

June, July, November and December of 2018, and claimed she was terminated because of her

race, Black. She alleged no adverse employment action on the basis of disability. Plaintiff also

attached a copy of the right-to-sue letter she received from the Equal Employment Opportunity

Commission (EEOC), dated September 3, 2019. It therefore appears plaintiff has timely brought

this action.

                                             Discussion

        The complaint is subject to dismissal because plaintiff has not alleged facts in support of

the claims she wishes to bring before this Court. Simply checking boxes is insufficient. Even pro

se plaintiffs are required to allege facts in support of their claims, and courts will not assume

facts that are not alleged. See Stone, 364 F.3d at 914-15.

        In consideration of plaintiff’s pro se status, the Court will give her the opportunity to file

an amended complaint to clearly set forth the claims she wishes to bring before this Court and

the factual allegations in support of those claims. Plaintiff is advised that the claims she brings

before this Court must be like or reasonably related to the claims outlined in her administrative

charge or they will be subject to dismissal for failure to exhaust administrative remedies. See,

e.g., Duncan v. Delta Consolidated Indus., Inc., 371 F.3d 1020, 1024 (8th Cir. 2004).




                                                  3
       The amended complaint will replace the original complaint. E.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff

must submit the amended complaint on a court-provided form, and she must comply with the

Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires plaintiff to set forth

a short and plain statement of the claim showing entitlement to relief, and it also requires that

each averment be simple, concise and direct. Rule 10 requires plaintiff to state her claims in

separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances.

       If plaintiff wishes to assert claims under Title VII for race discrimination, she must state

what her race is and then carefully describe the adverse employment action she believes was

taken and why it amounted to race discrimination. She must also file copies of her administrative

charge and her EEOC right-to-sue letter. Plaintiff is reminded that the claims she brings before

this Court must be like or reasonably related to the claims she described in her administrative

charge, or they may be dismissed.

       The Clerk of Court will be directed to provide plaintiff with an employment

discrimination complaint form. Plaintiff will be given thirty days to file an amended complaint

along with the required documents. Upon receipt of the amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915(e).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court must provide plaintiff with a copy

of the Court’s employment discrimination complaint form.



                                                4
       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form, in accordance with the instructions set forth above, within thirty (30) days

from the date of this order.

       Plaintiff’s failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.



                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of September, 2019




                                               5
